PER CURIAM.
Nicholas Dimonda appeals the twenty-five year sentence imposed following the revocation of his probation, claiming the trial court misconceived the law in declining to impose a downward departure sentence. The trial judge’s comments during the sentence hearing showed that he was aware of his authority to depart but simply exercised his discretion in declining to do so. Accordingly, we dismiss the appeal as we are without jurisdiction to consider a challenge that the trial court abused its discretion in declining to enter a downward departure sentence. Hochhauser v. State, 785 So.2d 1239 (Fla. 4th DCA 2001); *1255see also Marshall v. State, 978 So.2d 279 (Fla. 4th DCA 2008).

Dismissed.

WARNER, FARMER and LEVINE, JJ., concur.